Title: From George Washington to Theodorick Bland, 7 June 1781
From: Washington, George
To: Bland, Theodorick


                        
                            Dear Sir
                            Head Quarters New Windsor June 7th 1781
                        
                        I have received your favor of the 1st Inst. with the enclosure, this Morning, by the Express who brought the
                            same Act of Congress of the 31st of May, under cover from his Excellency the President.
                        Sensible of the pressing exigencies of the Southern States for succours, I have not hesitated a Moment to
                            order the whole of the seven Battalions of Infantry together with the Corps of Horse and Artillery, which are to be raised
                            in the States of Pennsylvania, Delaware & Maryland, to their aid: I have written to the Governors of those States,
                            to have these Troops forwarded by detachment, to the Head Quarters of our Army in Virginia, & put under the Orders
                            of the General Officer Commanding there—And I cannot doubt the exertions of the States on so great and interesting an
                            occasion.
                        I am only unhappy that it is not in our power to give more immediate & powerful succour at this
                            Moment, and beg you to rest assured I will still attempt to use the means entrusted to me, in the best manner I am able,
                            to expel the Enemy from every part of the United States. With sentiments of the highest regard and esteem I am Dear Sir
                            Your Most Obedt Servant
                        
                            Go: Washington

                        
                    